State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520944
________________________________

In the Matter of CAROLYN
   WARMUS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT
                                                  AND MOTIONS
SABINA KAPLAN, as
   Superintendent of Bedford
   Hills Correctional Facility,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 22, 2015

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                             __________


     Carolyn Warmus, Bedford Hills, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      (1) Proceeding pursuant to CPLR article 78 (transferred to
this Court by order of the Supreme Court, entered in Albany
County) to review a determination of respondent Superintendent of
Bedford Hills Correctional Facility finding petitioner guilty of
violating certain prison disciplinary rules, and (2) motions to
strike respondents' in camera exhibit and respondents' brief.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding her guilty of violating
certain prison disciplinary rules. The Attorney General has
advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
                              -2-                  520944

mandatory surcharge has been refunded to petitioner's inmate
account. Although petitioner seeks to be restored to her prior
status, she is not entitled to such relief (see Matter of McLee v
Annucci, 131 AD3d 768 [2015]; Matter of Woods v Annucci, 131 AD3d
742, 743 [2015]). Accordingly, given that petitioner has
received all of the relief to which she is entitled, the petition
must be dismissed as moot (see Matter of McKethan v Prack, 111
AD3d 1046 [2013]; Matter of Campbell v Fischer, 89 AD3d 1363,
1364 [2011]). Furthermore, inasmuch as the disciplinary
determination has been administratively reversed, petitioner's
motions to strike respondents' in camera exhibit and respondents'
brief are denied as academic.

     McCarthy, J.P., Garry, Rose and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.

     ORDERED that the motions are denied, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court